DETAILED ACTION
This action is pursuant to the claims filed on 06/03/2022. Claims 1-12 are pending. A first action on the merits of claims 1-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzoni (U.S. PGPub No. 2014/0135608) in view of Akter (Akter, Tahmina, et al.,“Reversibly Stretchable Transparent Conductive Coatings of Spray Deposited Silver Nanowires”, Year 2012), and in view of Wu (Wu, H.P., et al., “High conductivity of isotropic conductive adhesives filled with silver nanowires”, Year 2005).
Regarding claim 1, Gazzoni teaches a raised electrode formed by raising a surface of a sheet material having a stretch property (Figs 2-3), comprising: a resin layer configured to be stretchable to follow the surface of the sheet material (Figs 2-3, adhesive 6 is elastic as disclosed in [0023]), and a plurality of conductive fibers each having an inserted portion, one end of which is inserted into the resin layer (Figs 2-3 and [0052], fibers 5 are inserted into adhesive 6), wherein the plurality of conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (see Fig 3 and reciprocal contact described in abstract and claim 1 of the PGPub), and the plurality of conductive fibers are formed in the resin layer so as to have such a density as causing an in-plane isotropic electric conductivity of an electrode region of the sheet material in which the plurality of conductive fibers are formed (abstract and [0021] discloses fibers being “reciprocally in contact with each other, so as to ensure uniform electrical contact over the entire first detection electrode”).
Gazzoni fails to explicity teach wherein the adhesive layer is a resin layer.
In related prior art, Akter teaches a similar electrode wherein a similar adhesive layer is a resin layer (Fig 1, polydopamine is a resin layer on PDMS substrate; Pg 1856 Results and Discussion disclosing solidification of polydopamine). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Gazzoni in view of Akter to incorporate the resin adhesive and corresponding hardening step. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known adhesive material for another well-known adhesive material to yield the same expected result of providing an adhesive to facilitate attachment of conductive fibers to a substrate material.
Akter fails to explicity teach wherein the conductive fibers are formed to have in-plane isotropic electric conductivity.
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gazzoni in view of Akter and Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Gazzoni [0021]; Wu, Pg 620 conclusion and Pg 619 left column discussing table 1; homogenous silver nanowires produce isotropic conductivity better than silver particles).
Regarding claim 2, in view of the combination of claim 1 above, Gazzoni further teaches wherein the conductive fibers that are adjacent to one another and have a contact point among them incline from the sheet material so as to maintain the contact point in stretch of the sheet material (See Figs 2-3, adjacent fibers 5 have contact point and incline from substrate 2 and adhesive 6, and thus are configured to maintain contact in a stretched position).
Regarding claim 7, in view of the combination of claim 1 above, Gazzoni/Akter further teaches wherein the resin layer is an insulator (Gazzoni [0023] adhesive is non-conductive; Akter Figs 1a-c, polydopamine is an electrically insulating material).
Regarding claim 8, Gazzoni teaches a method of manufacturing a raised electrode (Figs 2-3 and 7) formed by raising a surface of a sheet material having a stretch property (Figs 2-3 and [0018], substrate 2 is elastic and raised via addition of adhesive 6 and fibers 5), the raised electrode including: an adhesive layer configured to be stretchable to follow the surface of the sheet material (Fig 3 adhesive 6 [0023] disclosed as elastic); and a plurality of conductive fibers each having an inserted portion (Figs 3 conductive fibers 5 have inserted portion into adhesive 6 as disclosed in [0052]), one end of which is inserted into the adhesive layer (Fig 3 and [0052], inserted portion of fibers 5 are in adhesive 6), the method comprising: a step of forming an adhesive layer on the surface of the sheet material (Figs 2-3 adhesive layer 6 is formed); a raising step of raising the surface by making the conductive fibers fly toward the surface, and inserting the one ends into the adhesive layer (see Fig 7 and [0046-0052]); wherein the conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (see Fig 3 and reciprocal contact described in abstract and claim 1 of the PGPub) and the conductive fibers are formed in the resin layer so as to have such a density as causing an in-plane isotropic electric conductivity of an electrode region of the sheet material in which the conductive fibers are formed (abstract discloses fibers being “reciprocally in contact with each other, so as to ensure uniform electrical contact over the entire first detection electrode”).
Gazzoni fails to explicitly teach wherein the adhesive layer is a resin layer and a hardening step of forming the resin layer by hardening the adhesive layer.
In related prior art, Akter teaches a similar electrode wherein a similar adhesive layer is a resin layer (Fig 1, polydopamine is a resin layer on PDMS substrate) and a hardening step of forming the resin layer by hardening the adhesive layer (Pg 1856 Results and Discussion disclosing solidification of polydopamine). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Gazzoni in view of Akter to incorporate the resin adhesive and corresponding hardening step. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known adhesive material for another well-known adhesive material to yield the same expected result of providing an adhesive to facilitate attachment of conductive fibers to a substrate material.
Gazzoni fails to explicitly teach the fibers having a density causing an in-plane isotropic electric conductivity of an electrode region
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method of Gazzoni in view of Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the method of claim 8. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Akter Pg 1856 and 1858 homogenous AgNWs produce a suitable electrode material; Wu, Pg 620 conclusion and Pg 619 left column discussing table 1; homogenous silver nanowires produce isotropic conductivity better than silver particles).
Regarding claim 9, in view of the combination of claim 8 above, Gazzoni further teaches a spraying step of spraying charged conductive fibers from an electrostatic spray gun toward the sheet material in a state in which a voltage is applied between the electrostatic spray gun and an earthed electrode on which the sheet material is placed (Fig 7 and [0046-0052]). 
Claims 3-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzoni, in view of Akter in view of Wu, and in further view of Kim (Kim, Taegeon, et. al., “Electrostatic Spray Deposition of Highly Transparent Silver Nanowire Electrode on Flexible Substrate”, Year 2012).
Regarding claim 3, in view of the combination of claim 2 above, Gazzoni appears to teach wherein, in the conductive fiber, a length of the inserted portion is smaller than a length of the non-inserted portion (See Fig 3).
The combination fails to explicitly teach the length of the inserted portion being smaller than the length of the non-inserted portion.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the non-inserted portions of the conductive fibers of Gazzoni in view of Akter, Wu and Kim to incorporate the longer conductive fibers such that a length of the inserted portion is less than a length of the non-inserted portion to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance).
Regarding claim 4, in view of the combination of claim 3 above, Gazzoni appears to teach wherein the length of the non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof (See Fig 3).
Gazzoni/Akter/Wu/Kim discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the non-inserted length of the conductive fibers of Akter in view of Wu and Kim to provide the non-inserted length at least twice as long as the inserted length, since applicant has not disclosed that the specific ratio of the non-inserted length to the inserted length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a ratio that is less than 2. 
Regarding claim 5, in view of the combination of claim 3 above, Gazzoni further teaches wherein a length of each of the plurality of conductive fibers is 1 mm or shorter ([0022] between 0.5 and 2 mm). 
The combination discloses the invention substantially as claimed above except for the exact disclosure of the conductive fibers being 1 mm or shorter. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conducive fibers of Gazzoni in view of Akter, Wu, and Kim to use conductive fibers of 1 mm or shorter as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
	
	
Regarding claim 6, in view of the combination of claim 3 above, Gazzoni further teaches wherein the fibers have an electric-conductive plated surface of the fiber ([0020], fibers are coated in metal (i.e., electric conductive plated outer surface)).
Gazzoni is silent to the specific shape of the conductive fibers. The combination discloses substantially all the limitations of the claim(s) except for the needle shaped body  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the fibers with a needle shaped body, since applicant has not disclosed that the needle-shaped body solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any nanowire shape.
Regarding claim 10, in view of the combination of claim 9 above, Gazzoni appears to teach wherein, in the conductive fiber, a length of the inserted portion is smaller than a length of the non-inserted portion (see Figs 2-3).
Gazzoni fails to explicitly teach wherein, in the spraying step, the voltage is adjusted so that a length of the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion thereof.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance) via a spraying step utilizing a voltage adjusted so that a length of the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion (Pg 791 left column and second paragraph; adjustment of voltage to a high voltage produces ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spraying step Gazoni in view of Akter, Wu and Kim to incorporate the adjustment of voltage to provide longer non-inserted portions to arrive at the method of claim 10. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance).
Regarding claim 11, in view of the combination of claim 10 above, Gazzoni appears to teach wherein the lengths of the non-inserted portions of the conductive fibers are twice or more as long as the length of the inserted portion thereof (see Figs 2-3).
Gazzoni/Akter/Wu/Kim discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the spraying step such that the non-inserted length of the conductive fibers of Gazzoni in view of Akter, Wu and Kim to provide the non-inserted length at least twice as long as the inserted length, since applicant has not disclosed that the specific ratio of the non-inserted length to the inserted length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a ratio that is less than 2. 
Regarding claim 12, Gazzoni teaches a raised electrode formed by raising a surface of a sheet material having a stretch property (Figs 2-3, [0018] substrate 2 is elastic and raised via addition of adhesive 6 and fibers 5), comprising: an adhesive layer configured to be stretchable to follow the surface of the sheet material (Fig 3 adhesive 6 [0023] disclosed as elastic); and a plurality of conductive fibers each having an inserted portion (Figs 3 and [0052] fibers 5 have inserted portion), one end of which is inserted into the resin layer  (Fig 3 and [0052], fibers 5 have inserted portion into adhesive 6), wherein the plurality of conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (see abstract and claim 1 disclosing reciprocal contact of fibers), and the plurality of conductive fibers are formed in the resin layer so as to have such a density as causing electric conductivity of an electrode region of the sheet material in which the plurality of conductive fibers are formed (abstract discloses fibers being “reciprocally in contact with each other, so as to ensure uniform electrical contact over the entire first detection electrode”), wherein, in the plurality of conductive fibers, lengths of the inserted portions are smaller than lengths of the non-inserted portions (Fig 3, length of inserted portion appears to be smaller than lengths of non-inserted portions).
Gazzoni fails to explicitly teach wherein the adhesive layer is a resin layer and a hardening step of forming the resin layer by hardening the adhesive layer.
In related prior art, Akter teaches a similar electrode wherein a similar adhesive layer is a resin layer (Fig 1, polydopamine is a resin layer on PDMS substrate) and a hardening step of forming the resin layer by hardening the adhesive layer (Pg 1856 Results and Discussion disclosing solidification of polydopamine). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Gazzoni in view of Akter to incorporate the resin adhesive and corresponding hardening step. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known adhesive material for another well-known adhesive material to yield the same expected result of providing an adhesive to facilitate attachment of conductive fibers to a substrate material.
Gazzoni fails to explicitly teach wherein the conductive fibers are formed to have in-plane isotropic electric conductivity.
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akter in view of Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Akter Pg 1856 and 1858 homogenous AgNWs produce a suitable electrode material; Wu, Pg 620 conclusion and Pg 619 left column discussing table 1; homogenous silver nanowires produce isotropic conductivity better than silver particles).
Gazzoni fails to explicitly teach the length of the inserted portion being smaller than the length of the non-inserted portion.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-inserted portions of the conductive fibers of Gazzoni in view of Akter, Wu and Kim to incorporate the longer conductive fibers such that a length of the inserted portion is less than a length of the non-inserted portion to arrive at the device of claim 12. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). 
	
Response to Arguments
Applicant’s arguments, see remarks, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Gazzoni reference explicitly teaching conductive fibers having an inserted portion and a non-inserted portion into a similar resin/adhesive layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794